DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on October 28, 2018. It is noted, however, that applicant has not filed a certified copy of the Swedish Application No. 1851344-0 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed April 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner notes that all (seven) Foreign references have been lined through and therefore not considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 contains the limitations “prior to determining an area of interest in the image, defining a region of interest of the image; (Emphasis Added)” is believed to be “prior to determining the area of interest in the image (Emphasis Added).”  Appropriate correction is required.  The examiner notes that the applicant correct one “an area of interest” term, but Claim 10 originally contained two instances of the term.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 4 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publicover et al. (U.S. PG Pub 2015/0326570).

Regarding Claim 1, Publicover et al. teach a method for detecting a shadow (Figure 2, Element 240.  Paragraph 84) in an image (Figure 2, Element 200.  Paragraph 83) of an eye region of a user wearing a Head Mounted Device, HMD (Figure 5, Element 600.  Paragraph 79), comprising: 
obtaining, from a camera (Figure 5, Element 125.  Paragraph 81) of the HMD (Figure 5, Element 600.  Paragraph 79), an image (Figure 2, Element 200.  Paragraph 83) of the eye region of the user wearing the HMD (Figure 5, Element 600.  Paragraph 79); 
determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) comprising a plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83); 
wherein the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) includes a first subarea (Figure 2, Element 115.  Paragraph 83) that contains a pupil (Figure 2, Element 145.  Paragraph 83) of the user and a second subarea (Figure 2, Element 240.  Paragraph 83) that does not (Seen in Figure 2) contain the pupil (Figure 2, Element 145.  Paragraph 83) of the user;

determining a second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) for the second subarea (Figure 2, Element 240.  Paragraph 83); 
comparing (Figure 2, Elements 220 – 230.  Paragraphs 83 - 85.  Publicover et al. discloses “The inner edge of the iris 250 can be determined (process 215) based on the transition between the dark region of the pupil 145 and the less dark, marbled region of the iris 115.”  Publicover et al. discloses “In some cases, a region of the iris 115 may be obscured due to partial eyelid 105, 110 closure, shadows 240 or eyelashes 235.”  Publicover et al. further discloses “The image of the iris 115 can become obscured because of shadows 240; blockage due to eyelids 105, 110 or eyelashes 235; or because the iris 115 is sufficiently off-axis compared to the central field-of-view of the camera 125.”) the first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) with the second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85); and 
when the difference between the first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) and second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) is greater than a predetermined threshold (Figure 2, Elements 220 – 230.  Paragraphs 83 - 85.  Publicover et al. discloses “The image of the iris 115 can become obscured because of shadows 240; blockage due to eyelids 105, 110 or eyelashes 235; or because the iris 115 is sufficiently off-axis compared to the central field-of-view of the camera 125.”  The darkness it takes to obscure the iris is what is considered to be “a predetermined threshold.”), selectively generating a 

Regarding Claim 2, Publicover et al. teach the method according to claim 1 (See Above), wherein the first subarea (Figure 2, Element 115.  Paragraph 83) has a lower brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) than other subareas (Figure 2, Element 150.  Paragraph 83), and the second subarea (Figure 2, Element 240.  Paragraph 83) has a higher brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) than other subareas (Figure 2, Element 145.  Paragraph 83).

Regarding Claim 4, Publicover et al. teach the method according to claim 1 (See Above), wherein said signal further comprises an instruction for adjustment (Figure 2, Element 230.  Paragraphs 84 and 87) of the HMD (Figure 5, Element 600.  Paragraph 79).

Regarding Claim 5, Publicover et al. teach the method according to claim 1 (See Above), wherein determining the first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) and second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) is based on brightness levels recorded over a predetermined period of time (Paragraph 88).

Regarding Claim 7, Publicover et al. teach the method according to claim 1 (See Above), further comprising applying a function (Figure 2, Element 205.  Paragraph 83) over the first (Figure 2, Element Less Dark.  Paragraphs 83 - 84) and second (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) brightness levels before the comparing (Figure 2, Elements 220 – 230.  Paragraphs 83 – 85).

Regarding Claim 8, Publicover et al. teach the method according to claim 1 (See Above), wherein determining a first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) for a first subarea (Figure 2, Element 115.  Paragraph 83) of the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) and determining a second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) for a second subarea (Figure 2, Element 240.  Paragraph 83) of the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) comprises determining the brightness levels of the pixels (Paragraph 84) of the first (Figure 2, Element 115.  Paragraph 83) and second (Figure 2, Element 240.  Paragraph 83) subareas, respectively.

Regarding Claim 9, Publicover et al. teach the method according to claim 1 (See Above), wherein the image (Figure 2, Element 200.  Paragraph 83) comprises a plurality of columns of pixels (Paragraph 84), and wherein each subarea (Figure 2, Elements 110 - 250.  Paragraph 83) corresponds to one or more columns of pixels (Seen in Figure 2.  Paragraph 84).

Regarding Claim 10, Publicover et al. teach the method according to claim 1 (See Above), further comprising: 
prior to determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), defining a region of interest (Figure 2, Element 145.  Paragraph 83) of the image (Figure 2, Element 200.  Paragraph 83); and 
after the determining the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), determining if the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) is within the region of interest (Figure 2, Element 145.  Paragraph 83).

Regarding Claim 11, Publicover et al. teach the method according to claim 1 (See Above), further comprising determining a third brightness level (Figure 2, Element Dark.  Paragraphs 83 - 84) for a third subarea (Figure 2, Element 145.  Paragraph 83), and wherein the comparing further comprises comparing the third brightness level (Figure 2, Element Dark.  Paragraphs 83 - 84) with the first (Figure 2, Element Less Dark.  Paragraphs 83 - 84) and second (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) brightness levels.

Regarding Claim 12, Publicover et al. teach a head mounted device, HMD (Figure 5, Element 600.  Paragraph 79), adapted to be worn by a user, the HMD (Figure 5, Element 600.  Paragraph 79) comprising: 
at least one camera (Figure 5, Element 125.  Paragraph 81); 

a memory (Paragraph 82), said memory (Paragraph 82) containing instructions executable by said processing circuitry (Figure 1, Element 165.  Paragraph 78), whereby said HMD (Figure 5, Element 600.  Paragraph 79) is operative for: 
obtaining, from a camera (Figure 5, Element 125.  Paragraph 81) of the HMD (Figure 5, Element 600.  Paragraph 79), an image (Figure 2, Element 200.  Paragraph 83) of the eye region of the user wearing the HMD (Figure 5, Element 600.  Paragraph 79); 
determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) comprising a plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83); 
wherein the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) includes a first subarea (Figure 2, Element 115.  Paragraph 83) that contains a pupil (Figure 2, Element 145.  Paragraph 83) of the user and a second subarea (Figure 2, Element 240.  Paragraph 83) that does not (Seen in Figure 2) contain the pupil (Figure 2, Element 145.  Paragraph 83) of the user;
determining a first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) for the first subarea (Figure 2, Element 115.  Paragraph 83); 
determining a second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) for the second subarea (Figure 2, Element 240.  Paragraph 83); 
comparing (Figure 2, Elements 220 – 230.  Paragraphs 83 - 85.  Publicover et al. discloses “The inner edge of the iris 250 can be determined (process 215) based on the 
when the difference between the first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) and second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) is greater than a predetermined threshold (Figure 2, Elements 220 – 230.  Paragraphs 83 - 85.  Publicover et al. discloses “The image of the iris 115 can become obscured because of shadows 240; blockage due to eyelids 105, 110 or eyelashes 235; or because the iris 115 is sufficiently off-axis compared to the central field-of-view of the camera 125.”  The darkness it takes to obscure the iris is what is considered to be “a predetermined threshold.”), selectively generating a signal indicating (Figure 3, Element 340.  Paragraph 89) a shadow (Figure 2, Element 240.  Paragraph 84).

Regarding Claim 13, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), further comprising applying a function (Figure 2, Element 205.  Paragraph 83) over the first (Figure 2, Element Less 

Regarding Claim 14, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), wherein the first subarea (Figure 2, Element 115.  Paragraph 83) has a lower brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) than other subareas (Figure 2, Element 150.  Paragraph 83), and the second subarea (Figure 2, Element 240.  Paragraph 83) has a higher brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) than other subareas (Figure 2, Element 145.  Paragraph 83).

Regarding Claim 15, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), wherein determining a first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) for a first subarea (Figure 2, Element 115.  Paragraph 83) of the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) and determining a second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85) for a second subarea (Figure 2, Element 240.  Paragraph 83) of the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) comprises determining the brightness levels of the pixels (Paragraph 84) of the first (Figure 2, Element 115.  Paragraph 83) and second (Figure 2, Element 240.  Paragraph 83) subareas, respectively.

Regarding Claim 16, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), wherein the image (Figure 2, Element 200.  Paragraph 83) comprises a plurality of columns of pixels (Paragraph 84), and wherein each subarea (Figure 2, Elements 110 - 250.  Paragraph 83) corresponds to one or more columns of pixels (Seen in Figure 2.  Paragraph 84).

Regarding Claim 17, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), further comprising: 
prior to determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), defining a region of interest (Figure 2, Element 145.  Paragraph 83) of the image (Figure 2, Element 200.  Paragraph 83); and 
after the determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), determining if the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) is within the region of interest (Figure 2, Element 145.  Paragraph 83).

Regarding Claim 18, Publicover et al. teach the HMD (Figure 5, Element 600.  Paragraph 79) according to claim 12 (See Above), further comprising determining a third brightness level (Figure 2, Element Dark.  Paragraphs 83 - 84) for a third subarea (Figure 2, Element 145.  Paragraph 83), and wherein the comparing further comprises comparing the third brightness level (Figure 2, Element Dark.  Paragraphs 83 - 84) with 

Regarding Claim 19, Publicover et al. teach a non-transitory computer readable medium storing instructions that, upon execution by a Head Mounted Device, HMD (Figure 5, Element 600.  Paragraph 79), causes the HMD (Figure 5, Element 600.  Paragraph 79) to perform the following steps: 
obtaining, from a camera (Figure 5, Element 125.  Paragraph 81) of the HMD (Figure 5, Element 600.  Paragraph 79), an image (Figure 2, Element 200.  Paragraph 83) of the eye region of the user wearing a HMD (Figure 5, Element 600.  Paragraph 79); 
determining an area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) in the image (Figure 2, Element 200.  Paragraph 83), the area of interest (Figure 2, Elements 110 - 250.  Paragraph 83) comprising a plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83); 
wherein the plurality of subareas (Figure 2, Elements 110 - 250.  Paragraph 83) includes a first subarea (Figure 2, Element 115.  Paragraph 83) that contains a pupil (Figure 2, Element 145.  Paragraph 83) of the user and a second subarea (Figure 2, Element 240.  Paragraph 83) that does not (Seen in Figure 2) contain the pupil (Figure 2, Element 145.  Paragraph 83) of the user;
determining a first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) for the first subarea (Figure 2, Element 115.  Paragraph 83); 

comparing (Figure 2, Elements 220 – 230.  Paragraphs 83 - 85.  Publicover et al. discloses “The inner edge of the iris 250 can be determined (process 215) based on the transition between the dark region of the pupil 145 and the less dark, marbled region of the iris 115.”  Publicover et al. discloses “In some cases, a region of the iris 115 may be obscured due to partial eyelid 105, 110 closure, shadows 240 or eyelashes 235.”  Publicover et al. further discloses “The image of the iris 115 can become obscured because of shadows 240; blockage due to eyelids 105, 110 or eyelashes 235; or because the iris 115 is sufficiently off-axis compared to the central field-of-view of the camera 125.”) the first brightness level (Figure 2, Element Less Dark.  Paragraphs 83 - 84) with the second brightness level (Figure 2, Element Obscuring Darkness.  Paragraphs 83 - 85); and 
based on the comparing (Figure 2, Elements 220 – 230.  Paragraphs 83 – 85), selectively generating a signal indicating (Figure 3, Element 340.  Paragraph 89) a shadow (Figure 2, Element 240.  Paragraph 84).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (U.S. PG Pub 2015/0326570) in view of Curatu et al. (U.S. Patent No. 7,522,344).

Regarding Claim 3, Publicover et al. teach the method according to claim 1 (See Above).  Publicover et al. is silent with regards to wherein the comparing comprises subtracting the first brightness level from the second brightness level.
Curatu et al. teach wherein the comparing comprises subtracting the first brightness level from the second brightness level (Column 5, Lines 38 – 57).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the eye imaging system of Publicover et al. with the teachings of the comparing of brightness levels of Curatu et al.  The motivation to combine the teachings of Publicover et al. with the teachings of Curatu et al. is to enable an artifact removal process, as taught by Curatu et al. (Column 5, Lines 38 – 57).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the examiner considered the applicant’s arguments to be moot in light of the new grounds of rejection.  The examiner notes that the Paragraph 37 of the Final Office Action (January 6, 2021) states “All other arguments are considered moot in light of the new grounds of rejection presented above and/or the response to the first argument (Emphasis Added).”  The examiner further notes that Paragraph 36 of the Final Office Action responded to the first argument and therefore, the applicant’s arguments were not considered moot as the applicant asserts.
Regarding the second argument
Regarding the third argument, in which the applicant argues that no comparison is made in Publicover et al. in order to determine a shadow.  Publicover et al. discloses “The inner edge of the iris 250 can be determined (process 215) based on the transition between the dark region of the pupil 145 and the less dark, marbled region of the iris 115.”  Publicover et al. discloses “In some cases, a region of the iris 115 may be obscured due to partial eyelid 105, 110 closure, shadows 240 or eyelashes 235 (Paragraph 84.  Emphasis Added).”  Publicover et al. further discloses “The image of the iris 115 can become obscured because of shadows 240; blockage due to eyelids 105, 110 or eyelashes 235; or because the iris 115 is sufficiently off-axis compared to the central field-of-view of the camera 125.  When these conditions occur, distinguishing features within the reference image are used to substantially continuously determine the identity of the device wearer (Paragraph 85.  Emphasis Added).”  Publicover et al. further discloses “If the newly determined iris code does not match that of the intended device wearer (process 325), or if an irisCode has not been calculated for some time (process 330) and there is an insufficient match of features around the eye (process 340); then the difference between the current time registered by a free-running clock (process 330) and the most recent time of a positive identification is calculated.  If this difference is determined to be greater than a pre-determined threshold time, then the state of a positive-identification Boolean indicator is set to "false" (process 340) (Paragraph 89.  Emphasis Added).”  The presence of shadows will cause the identity of the user to not be made.  The darkness it takes to obscure the iris is what is considered to be “a predetermined threshold” and a signal will sent if the identity is not confirmed.  Therefore, all the limitations of the instant claim 
All other arguments are considered moot in light of the new grounds of rejection presented above and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Publicover et al. (U.S. PG Pub 2011/0211056); Narikawa et al. (U.S. PG Pub 2014/0253512); Sugden et al. (U.S. PG Pub 2015/0035832); Benesh et al. (U.S. PG Pub 2017/0343809); and Ishihara et al. (U.S. PG Pub 2018/0101223) disclose inventions that are similar to the instant invention and/or parts of the instant invention.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625